

116 S3088 IS: Averting Crises in Housing Assistance Act
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3088IN THE SENATE OF THE UNITED STATESDecember 18, 2019Ms. Duckworth (for herself, Mr. Durbin, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide assistance to public housing agencies that have failing properties in their inventories
			 in order to protect the health and safety of public housing residents, to
			 allow consortia to enter into single annual contributions contracts, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Averting Crises in Housing Assistance Act or the ACHA Act.
 2.Oversight of failing propertiesSection 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d) is amended by adding at the end the following:
			
				(u)Oversight of failing properties
 (1)DefinitionsIn this subsection: (A)Applicable public housing agencyThe term applicable public housing agency means a public housing agency that has a public housing inventory that includes a failing property.
 (B)Early intervention mechanismThe term early intervention mechanism means the early intervention mechanism developed by the Secretary under paragraph (2)(A). (C)Failing propertyThe term failing property means any facility—
 (i)with a uniform physical condition score that is less than 60; (ii)that has a failure that would disqualify the facility under the physical condition standards described in section 5.703 of title 24, Code of Federal Regulations, or any successor regulation; or
 (iii)for which not less than 25 percent of the residents of the facility or a resident advisory board established under section 5A(e) has submitted to Secretary a complaint described paragraph (2)(D).
 (D)Good conditionThe term good condition, with respect to a property in the public housing inventory of a public housing agency, means a condition that does not have any of the criteria described in clause (i), (ii), or (iii) of subparagraph (C).
 (E)Performance indicatorsThe term performance indicators means the indicators described in subsection (j)(1). (2)Establishment of early intervention mechanism (A)In generalNot later than 60 days after the date of enactment of this subsection, the Secretary shall establish an early intervention mechanism under which the Secretary shall—
 (i)identify properties in the public housing inventory of public housing agencies that are not in good condition; and
 (ii)partner with public housing agencies to which properties identified under clause (i) belong to assist those public housing agencies in—
 (I)preserving to the greatest extent possible, the public housing stock of each public housing agency as public housing; and
 (II)rehabilitating the public housing stock of each public housing agency in a manner that qualifies the public housing agency, with respect to each property described in clause (i), as meeting a satisfactory standard of performance under the performance indicators.
								(B)Identification of failing properties
 (i)IdentificationNot later than 60 days after the date on which the Secretary establishes the early intervention mechanism, and every year thereafter, the Secretary shall, under the early intervention mechanism—
 (I)identify each property of each public housing agency that is not in good condition; and (II)designate each property identified under subclause (I) as a failing property.
 (ii)Appeal and petitionNot later than 60 days after the date on which the Secretary establishes the early intervention mechanism, the Secretary shall establish procedures for an applicable public housing agency to—
 (I)appeal a designation made under clause (i)(II); (II)petition for removal of a designation made under clause (i)(II); and
 (III)appeal any refusal to remove a designation made under clause (i)(II). (iii)PublicationThe Secretary shall—
 (I)publish a list of each failing property on the internet website of the Department of Housing and Urban Development;
 (II)update the list described in subclause (I) not less frequently than every 60 days; and (III)require each applicable public housing agency to post a notice on the internet website of the public housing agency, if applicable, and in each common area and at each entrance of each failing property of the public housing agency to alert residents of any such designation.
 (C)Agreement and notificationNot later than 90 days after the date on which the Secretary designates a property as a failing property, or, if an applicable public housing agency makes an appeal or a petition under subparagraph (B)(ii) and that appeal or petition is denied, not later than 90 days after the date on which the appeal or petition is denied, the Secretary shall—
 (i)enter into an agreement with the public housing agency to which the failing property belongs— (I)under which the public housing agency shall establish an action plan to restore the failing property to good condition; and
 (II)that provides— (aa)a timeline for preserving the failing property in a manner consistent with subclauses (I) and (II) of subparagraph (A)(ii); and
 (bb)a deadline by which the failing property shall be required to be restored in a manner that qualifies the applicable public housing agency the public housing inventory of which includes the failing property, with respect to the failing property, as meeting a satisfactory standard of performance under the performance indicators;
 (ii)notify the residents of the failing property of the timeline and deadline described in clause (i) by requiring the public housing agency to post a notice of the timeline and deadline on the internet website of the public housing agency, if applicable, and in each common area and at each entrance of the failing property; and
 (iii)provide technical assistance and other resources to the public housing agency, including assistance and resources that—
 (I)prioritize preserving the failing property as public housing if it is financially feasible to bring the property into good condition;
 (II)minimize, to the greatest extent possible, the dislocation of tenants who wish to remain in the failing property;
 (III)provide housing vouchers to tenants who wish to relocate during the rehabilitation of the failing property, and pay for any associated moving costs;
 (IV)permit a tenant who relocated under subclause (III) to return to the failing property after the property has been restored to good condition, and pay for any associated moving costs; and
 (V)restore the failing property in a manner that qualifies the public housing agency, with respect to the failing property, as meeting a satisfactory standard of performance under the performance indicators and in accordance with the agreement entered into under clause (i).
 (D)Complaint processThe Secretary shall establish a process by which residents of public housing or a resident advisory board established under section 5A(e) may submit to the Secretary a complaint that provides that the public housing—
 (i)is in a failing condition; and (ii)does not meet the physical condition standards described in section 5.703 of title 24, Code of Federal Regulations, or any successor regulation.
							(3)Private cause of action
 (A)In generalIf the Secretary and an applicable public housing agency fail to restore a failing property included in the public housing inventory of the applicable public housing agency to good condition by the date that is 1 year after the date on which the public housing agency establishes an action plan relating to the failed property under paragraph (2)(C), or, if an applicable public housing agency makes an appeal or a petition under paragraph (2)(B) and that appeal or petition is denied, not later than 1 year after the date on which that appeal or petition is denied, a resident of the failing property may maintain an action against the Secretary in an appropriate district court of the United States.
 (B)ReliefUpon proof that the Secretary and an applicable public housing agency have failed to restore a failing property to good condition by a preponderance of the evidence in an action under subparagraph (A), the court may award appropriate relief to the resident of the failing property who brought the action, including—
 (i)injunctive relief to require the Secretary to restore the failing property to good condition;
 (ii)compensatory damages; (iii)the costs of suit; and
 (iv)reasonable fees for any attorney and expert witness of the resident.
 (4)Authorization of appropriationsThere is authorized to be appropriated to the Capital Fund under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)) $70,000,000,000 to carry out this subsection..
		3.Receivership process
 (a)Amendment to the United States Housing Act of 1937Section 6(j)(3) of the United States Housing Act of 1937 (42 U.S.C. 1437d(j)(3)) is amended by adding at the end the following:
				
					(I)Consultation with public housing residents
 (i)In generalIf the Secretary (or an administrative receiver appointed by the Secretary) takes possession of a public housing agency (including all or part of any project or program of the agency), or if a receiver is appointed by a court, in carrying out the duties of the Secretary or receiver under this paragraph, the Secretary or receiver shall consult with the public housing residents of the public housing agency.
 (ii)RequirementsThe consultation conducted under clause (i) shall include— (I)providing notice to the residents of the receivership, including the contact information for an individual or entity that residents may contact for maintenance requests and other property management responsibilities and file complaints;
 (II)holding 1 informational meeting for the residents before the Secretary takes possession of the public housing agency or another receiver is appointed; and
 (III)holding in-person meetings with the residents on not less frequently than a monthly basis regarding the receivership.
 (J)Purpose of receivership processThe purpose of the receivership process under this paragraph is to— (i)preserve, without demolition or disposition, the public housing of each public housing agency;
 (ii)preserve the health and safety of public housing residents of the public housing agency; and (iii)minimize, to the greatest extent possible, the dislocation of tenants who wish to remain in their dwelling units..
 (b)GuidanceNot later than 1 year after the date of enactment of this Act, the Secretary of Housing and Urban Development shall revise any relevant regulation, policy, or guideline of the Department of Housing and Urban Development to conform with the amendment made by subsection (a).
			4.Ability of consortia to enter into single annual contributions contracts
 (a)In generalSection 13(a) of the United States Housing Act of 1937 (42 U.S.C. 1437k(a)) is amended by adding at the end the following:
				
					(4)Single annual contributions contracts
 (A)In generalOn and after the date on which the Secretary promulgates regulations under subparagraph (B), subject to the approval of the Secretary, each consortium described in paragraph (1) may enter into a single annual contributions contract under which the consortium—
 (i)shall be a separate legal entity from each public housing agency participating in the consortium; and
 (ii)shall be deemed a single public housing agency for purposes of this Act. (B)RegulationsNot later than 1 year after the date of enactment of the Averting Crises in Housing Assistance Act, the Secretary shall promulgate regulations relating to requirements for any consortium described in paragraph (1) desiring to enter into a single annual contributions contract under subparagraph (A) of this paragraph, including requirements relating to obtaining the approval of the Secretary to enter into such a single annual contributions contract under that subparagraph..
 (b)Clerical amendmentSection 3(b)(6)(B)(i) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)(B)(i)) is amended by striking consortia and inserting consortium.